  Case 3:19-cv-02164-X Document 68 Filed 03/05/21         Page 1 of 38 PageID 928



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

LYMPHEDEMA & WOUND CARE        '
CONSULTANTS OF AMERICA, INC.   '
D/B/A LYMPHEDEMA & WOUND       '
CARE INSTITUTE AND             '
LYMPHEDEMA & WOUND CARE        '
INSTITUTE OF TEXAS, INC. D/B/A '
LYMPHEDEMA AND WOUND CARE      '
INSTITUTE,                     '
                               '                      No. 3:19-cv-2164-X
    Plaintiffs,                '
                               '
V.                             '
                               '
HEALTH CARE SERVICE            '
CORPORATION d/b/a BLUE CROSS & '
BLUE SHIELD OF TEXAS,          '
                               '
    Defendant.                 '

                    MEMORANDUM OPINION AND ORDER1

         Defendant Blue Cross and Blue Shield of Texas, an unincorporated division

of Health Care Service Corporation, (“BCBSTX”), has filed Defendant’s Motion to

Compel Plaintiffs to Produce Documents and Respond to Interrogatories. See Dkt.

No. 40 (the “MTC”).




     1  Under ' 205(a)(5) of the E-Government Act of 2002 and the definition of
Awritten opinion@ adopted by the Judicial Conference of the United States, this is a
Awritten opinion[] issued by the court@ because it Asets forth a reasoned explanation
for [the] court's decision.@ It has been written, however, primarily for the parties, to
decide issues presented in this case, and not for publication in an official reporter,
and should be understood accordingly.


                                           -1-
  Case 3:19-cv-02164-X Document 68 Filed 03/05/21          Page 2 of 38 PageID 929



      BCBSTX seeks an order compelling Plaintiffs Lymphedema & Wound Care

Institute of Texas, Inc., d/b/a Lymphedema & Wound Care Institute (“LWCIT”) and

Lymphedema & Wound Care Consultants of America, Inc., d/b/a Lymphedema &

Wound Care Institute (“LWCCA”), to respectively produce the following:

             1. LWCIT and LWCCA to each produce an updated excel export
      or spreadsheet that fully identifies the Claims each Plaintiff is putting
      at issue, along with all of the information requested by BCBSTX’s
      Request for Production, Set One, No. 6, and the factual and legal basis
      that gives rise to each Claim as requested in Interrogatory, Set One,
      No. 2(a) and (c);
             2. LWCIT and LWCCA to each produce all relevant medical
      records, as required by Request for Production, Set One, No. 1;
             3. LWCIT and LWCCA to each serve BCBSTX – pursuant to
      Interrogatory, Set One, No. 2(d) – with an amended interrogatory
      response identifying the provisions in Plaintiffs’ contracts with
      BCBSTX that allegedly support their respective claim for additional
      reimbursement for the Claims at issue;
             4. LWCIT and LWCCA to complete their production of all
      documents responsive to Request for Production, Set One, Nos. 1-5, 9,
      11-12, and 14;
             5. LWCIT to produce all documents requested in BCBSTX’s
      Request for Production, Set Two, to which LWCIT never responded,
      much less objected;
             6. LWCIT to serve BCBSTX with all answers to BCBSTX’s
      Interrogatories, Set Two, to which LWCIT never responded, much less
      objected; and
             7. LWCCA to produce all documents requested in BCBSTX’s
      Request for Production, Set Two, which it has already agreed to
      produce as well as the documents it has committed to produce in
      response to Interrogatory, Set Two, Nos. 8-9, and Request for
      Production, Set Two, No. 24.

Dkt. No. 30 at 1-2 (footnote omitted); see also id. at 16-17.

      United States District Judge Brantley Starr has referred the MTC to the

undersigned United States magistrate judge for a hearing, if necessary, and

determination under 28 U.S.C. ' 636(b). See Dkt. No. 47.

                                           -2-
  Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 3 of 38 PageID 930



      LWCIT and LWCCA jointly responded to the MTC, see Dkt. No. 44, and

BBSTX filed a reply, see Dkt. No. 54.

                                    Background

      The parties are very familiar with the background of this case. So the Court

will not repeat it here and will instead focus on the background of disputed

discovery requests and responses.

      As to the discovery requests at issues, BCBSTX explains as follows:

             In this case, Plaintiffs allege that they are entitled to payment
      from BCBSTX for services related to the treatment of lymphedema
      that Plaintiffs allegedly provided to BCBSTX members. Although
      Plaintiffs’ Original Verified Petition alleged that Plaintiffs provided a
      variety of services to BCBSTX members, the Petition does not identify
      such services. In fact, Plaintiffs have yet to identify both the precise
      services at issue (and corresponding Current Procedural Terminology
      (“CPT”) and Healthcare Common Procedure Coding System (“HCPCS”)
      Codes) as well as the factual and legal grounds that Plaintiffs claim
      entitle them to additional payments from BCBSTX, despite BCBSTX’s
      discovery requests seeking such information and Plaintiffs’ failure to
      object to those requests.
      On July 9, 2020, BCBSTX served its First Set of Requests for
      Production to Plaintiffs (“RFP, Set One”) and First Set of
      Interrogatories to Plaintiffs (“ROG, Set One”), seeking, inter alia, to
      discover the Claims Plaintiffs are putting at issue in this lawsuit as
      well as the factual and legal bases for Plaintiffs’ assertions they are
      owed damages for such Claims. See Declaration of Thomas C. Hardy
      (“Hardy Decl.”), Exs. A, B. Notably, Plaintiffs did not object to any of
      BCBSTX’s Interrogatories in Set One. See Hardy Decl., Exs. C-1, C-2
      (providing answers without objections to BCBSTX’s ROG, Set One).
      Although Plaintiffs have made some productions in response to RFP,
      Set One, and provided some responses to ROG, Set One, both the
      productions and responses remain deficient in ways counsel for
      BCBSTX has pointed out in various meet and confer calls with counsel
      for Plaintiffs, as well as in detailed deficiency letters sent on numerous
      occasions, including on September 25, 2020, November 18, 2020, and
      December 30, 2020. Hardy Decl., ¶¶ 9, 17, and 32, Exs. E, H, and K.


                                          -3-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 4 of 38 PageID 931



           Specifically, BCBSTX’s meet and confer correspondence has
   identified the following deficiencies relevant to this Motion:
           First, Plaintiffs have failed to complete their production of
   documents in response to RFP, Set One, No. 6, which requested a data
   export in Excel that identifies the Claims Plaintiffs are putting at issue
   in this lawsuit. Hardy Decl., ¶ 5, Ex. B. This information is vital to
   BCBSTX’s defense of the case. The Excel exports Plaintiffs have
   produced, however, do not make clear what Claims are at issue and
   fail to include all of the information RFP, Set One, No. 6 requested.
   Hardy Decl., ¶¶ 7, 8, 18, 26-27, 31. Namely, the Excel exports list
   thousands of dates of service for the treatment of lymphedema
   regardless of whether each such date of service and corresponding CPT
   and HCPCS codes are even at issue. Id., ¶¶ 27, 31. Despite multiple
   requests by BCBSTX’s counsel that both LWCIT and LWCCA confirm
   that Plaintiffs only seek damages limited to services billed under CPT
   Code 97140 and HCPCS Code S8950 on the same date of service with
   respect to the same patient, as Plaintiffs have represented during
   discussions between counsel, see, e.g., id, ¶ 19, 27-28, Plaintiffs have
   yet to identify the Claims at issue. Id., ¶ 35. Moreover, Plaintiffs have
   failed to include all of the information requested in RFP, Set One, No.
   6. Id., ¶ 7, 18, 27, 31.
           Second, Plaintiffs have failed to include in the Excel exports
   Plaintiffs’ responses to ROG, Set One No. 2(a) and (c). Interrogatory
   2(a) and (c) requested that Plaintiffs identify “the factual and legal
   basis” for any additional amount Plaintiffs claim they are entitled to
   “each Claim.” Hardy Decl., Ex. A, ROG, Set One, No. 2. Plaintiffs’
   generic answer that they are entitled to additional payments because,
   among other things, BCBSTX purportedly placed Plaintiffs in
   pre-payment review for certain unidentified Claims, wrongly recouped
   money for other unidentified Claims, and/or “bundled” some other
   unidentified Claims is non-responsive and does not identify which of
   the thousands of dates of service are impacted by which theory of
   liability or recovery. Hardy Decl., Exs. C-1, C-2. Interrogatory No. 2 (a)
   and (c), to which Plaintiffs did not object, requires that Plaintiffs
   identify the factual and legal bases that entitle Plaintiffs to additional
   relief for each Claim, as well as the additional amount Plaintiffs
   contain they are entitled to receive per claim. Id. This requires that
   Plaintiffs state, for example, that BCBSTX wrongly “bundled” services,
   the factual and legal basis for such a contention for each Claim
   Plaintiffs allege to be impacted by that basis for relief, and the amount
   Plaintiffs contend they are entitle to receive per Claim. Plaintiffs no
   doubt possess this information, and it is critical to permit BCBSTX to
   understand the nature of Plaintiffs’ claims against it. By failing to

                                       -4-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 5 of 38 PageID 932



   provide any factual detail – despite not objecting and continually
   promising that the information is forthcoming – regarding the
   substance of its allegations as to each Claim, Plaintiffs seem to be
   attempting to hide the ball in order to hamper BCBSTX’s defense.
          Third, Plaintiffs have failed to completely respond to ROG, Set
   One, No. 2(d), which asks that Plaintiffs identify each provision in
   their agreement with BCBSTX that supports Plaintiffs’ claim to any
   additional amount of reimbursement for each Claim. Hardy Decl., Exs.
   C-1, C-2. Plaintiffs did not object to this Interrogatory, but only
   generically responded that BCBSTX has purportedly violated Article 1,
   Section 1 and Article 2, Section 2 of the contracts. Id. There are no
   such Sections in the contracts, however, see, ECF No. 1-1, p. 14 & 88 of
   98, and such a generic response does not adequately explain the legal
   basis for each Claim. Despite BCBSTX’s repeated requests for
   complete responses, see e.g., Hardy Decl., ¶ 17, Ex. H., p. 70, Plaintiffs
   have failed and refused to provide them. Hardy Decl., ¶ 35. The
   responses to ROG, Set One, No. 2(d) are highly relevant and critical to
   BCBSTX’s defense because this is a breach of contract case; BCBSTX
   must understand what contract provisions Plaintiffs contend were
   breached or otherwise support their case for each Claim.
          Fourth, Plaintiffs have failed to provide medical records in
   response to RFP, Set One, Nos. 1, 12 and 14. To date, LWCIT has
   produced medical records for only four patients. Hardy Decl., ¶ 20,
   Ex. H, p. 71. In addition, even with respect to those patients, the
   records LWCIT produced were partial and incomplete. Id. LWCCA has
   yet to produce medical records for the thousands of dates of service in
   its spreadsheet (outside of 20 patient file samples) despite many
   promises to first make them available for inspection and copying (but
   never providing dates for inspection) and later agreeing to produce
   them electronically. Hardy Decl., ¶¶ 12-13, 29, 35. The medical records
   are critical to BCBSTX’s ability to evaluate whether, as an initial
   matter, Plaintiffs even performed the medical services they contend
   they performed, as well as whether the medical services performed
   properly support the CPT and HCPCS codes Plaintiffs billed. BCBSTX
   is unable to evaluate whether Plaintiffs performed and submitted
   accurate claims for their alleged medical services unless and until
   BCBSTX receives the outstanding medical records.
          Fifth, Plaintiffs have failed to make a full production of
   documents in response to RFP, Set One, Nos. 1-5, 9, 11-12, 14, despite
   agreeing to produce responsive documents.
          Finally, LWCIT and LWCCA have failed to produce all
   documents requested in BCBSTX’s Second Set of Requests for
   Documents (“RFP, Set Two”) and BCBSTX’s Second Set of

                                       -5-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 6 of 38 PageID 933



   Interrogatories (“ROG, Set Two”) – both served on November 18, 2020.
   Hardy Decl., Exs. L, M. BCBSTX’s second set of discovery requests
   concern a settlement (the “Settlement”) both LWCIT and LWCCA (and
   their owners) entered into with the government to resolve False
   Claims Act allegations4 that, among other things, Plaintiffs submitted
   claims to the Medicare Program for physical therapy treatments
   provided by unqualified therapists. See Lymphedema & Wound Care
   Institute       Settle      False      Claims         Act      Allegations,
   https://www.justice.gov/usao-sdtx/pr/lymphedemawound-care-institute-
   settle-false-claims-act-allegations (last visited December 23, 2020).
   While LWCCA has produced the Settlement agreement itself, RFP, Set
   Two, and ROG, Set Two, also request communications related to the
   Settlement and documents related to the ownership of each Plaintiff.
   On information and belief, Plaintiff LWCCA and Plaintiff LWCIT are
   closely related and may at one point even have been engaged in
   cross-billing, which is the practice of providing services at one facility
   and billing under the name of another. See, e.g., Case No.
   4:19-cv-04300, ECF No. 1, ¶ 50 (alleging that both LWCIT and LWCCA
   were engaged in cross-billing). Accordingly, the information sought in
   RFP, Set Two, and ROG, Set Two, is highly relevant to BCBSTX’s
   potential defenses, including BCBSTX’s defense regarding whether the
   medical services alleged in this case were actually performed.
   Furthermore, LWCIT has failed to provide any response – let alone
   object – to either RFP, Set Two, or ROG, Set Two. Hardy Decl., ¶ 33,
   Exs. L, M. Indeed, counsel for LWCIT informed counsel for BCBSTX
   that LWCIT would respond after the deadline – by December 22, 2020
   – and failed to meet that deadline as well. Hardy Decl., ¶ 33. LWCCA
   did respond and has agreed to produce documents responsive to, inter
   alia, RFP, Set Two, No. 24 as well as documents responsive to ROG,
   Set Two, Nos. 8-9. Hardy Decl., ¶ 3, n.3, Exs. N, O. To date, however,
   LWCCA has not produced those documents. Hardy Decl., ¶ 3, n.3.
          Despite multiple attempts by counsel for BCBSTX to meet and
   confer with counsel for Plaintiffs on all of the foregoing deficiencies and
   reiterating that BCBSTX hoped to resolve these deficiencies without
   court intervention, Plaintiffs either did not respond or did not resolve
   the deficiencies. Hardy Decl., ¶ 35. What is more, Plaintiffs unduly
   delayed the filing of this Motion by among other things, 1) repeatedly
   producing Excel exports (or spreadsheets) that were deficient and that
   did not include the requested information, id., ¶¶ 7-8, 26-27, 31; 2)
   promising that the information and documents Plaintiffs had agreed to
   produce were forthcoming, but failing to deliver the documents and/or
   provide dates for BCBSTX’s counsel to inspect them, id., ¶¶ 10, 13; 3)
   representing that Plaintiffs were “working on” addressing the

                                       -6-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 7 of 38 PageID 934



   deficiencies but, failing to do so, id., ¶¶ 15-17, 21; and 4) otherwise
   requesting extensions of discovery deadlines and failing to meet the
   extended deadlines. id., ¶¶ 24-25, 33.

   LWCIT and LWCCA respond that BCBSTX,

   among other requests addressed below, seeks to compel Plaintiffs to
   specifically describe the nature of the dispute for each claim at issue.
   This request is disproportionate to the needs of this case. Plaintiffs
   have already provided Defendant with sufficient information to
   identify for itself the nature of each dispute, including descriptions of
   services provided, related CPT codes, and billed charges. Defendant’s
   request would require Plaintiffs, both small health care providers
   lacking sufficient administrative staff and resources, to spend months
   combing through tens of thousands of claims already provided to
   Defendant. While Plaintiffs are willing to compromise and provide the
   requested information for a representative sample of claims, providing
   such information for each and every claim would severely burden
   Plaintiffs in proportion to the actual value of the requested discovery.
   ….
          This suit concerns Defendant Health Care Services Corporation,
   d/b/a Blue Cross/Blue Shield’s (“Defendant” or “BCBSTX”) failure to
   make certain payments required under its provider contracts with
   Plaintiffs for treatment provided to BCBSTX members. Plaintiffs have
   worked diligently to respond to Defendant’s overbroad discovery
   requests. Nevertheless, Defendant, the goliath in this fight, filed its
   Motion to Compel seeking to force Plaintiffs to spend hundreds of
   additional hours producing information about their claims that is
   clearly not proportional to the needs of this matter. As explained
   below, Defendant already has the information it needs to evaluate
   Plaintiff’s claims.
          A. Defendant contracted to pay Plaintiffs for treating
   BCBSTX patients for lymphedema.
          LWCIT formerly operated and LWCCA continues to operate
   full-service, out-patient clinics to treat patients suffering from
   lymphedema – a condition caused by the accumulation of lymphatic
   fluid in the interstitial tissue that causes swelling, often in the arms or
   legs and also other parts of the body. Plaintiffs’ treatments to
   lymphedema patients include complex decongestive physiotherapy,
   manual lymph drainage, vasopneumatic compression, compression
   bandaging systems, diet, nutrition, and exercise education, and wound
   care management. Defendant contracted with Plaintiffs to provide
   these services to its members. Under the provider agreements between

                                       -7-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 8 of 38 PageID 935



   Plaintiffs and Defendant, Defendant was required to "[d]irectly pay
   [Plaintiffs] up to the Maximum Allowance under a Subscriber’s specific
   contract/certificate..." See Dkt. 2, Exhibits A-1 and B-1. Defendant
   agreed to remit these payments to Plaintiffs when Plaintiffs submitted
   complete and properly executed claims within 30 days of the date of
   service. Id.
          B. From 2015 to 2017, Defendant subjected Plaintiffs to an
   unnecessary pre-payment audit.
          The discovery requests at issue, discussed below, are only
   Defendant’s latest effort to harass Plaintiffs and skirt its payment
   obligations. The parties’ contentious relationship started when
   Defendant put LWCIT on a pre-payment audit on May 7, 2015 that did
   not end for almost two years. Once the pre-payment audit began,
   Defendant confused LWCCA with LWCIT because “Lymphedema”
   appears in both names and, due to its own confusion, unnecessarily
   subjected LWCCA to the same audit. Had Defendant looked up the two
   entities within its own software system, it would have quickly realized
   that the two Plaintiffs are distinct, unrelated entities withdifferent tax
   identification numbers and National Provider Identifier numbers.
          Once the pre-payment audits began, Defendant continued to
   harass LWCCA and LWCIT by assigning a series of representatives to
   evaluate Plaintiffs’ many appeals and pleas for justification of the
   audits. The representatives would come and go – it was a revolving
   door. When one of the representatives would finally admit that he or
   she understood the audit mix-up and promised to fix it, the
   representative would be reassigned to another project or leave
   Defendant’s employ altogether. These communications were
   documented in emails and correspondence, all of which have been
   produced.
          C. During the pre-payment audit, Plaintiffs gave
   Defendant more than enough patient information to evaluate
   Plaintiffs’ claims.
          During the audits, Plaintiffs submitted claim forms for every
   patient and for every date of treatment to Defendant with patient
   identification, dates of service, descriptions of services provided, CPT
   codes, billed charges, provider identification, and patient medical
   records. See Exhibit 1, Declaration of Ryan Chuston. In some cases,
   Plaintiffs had to submit these forms multiple times because Defendant
   lost Plaintiffs’ records repeatedly. Id. Defendant’s onerous audit
   requirements ultimately caused LWCIT to shut down and placed great
   financial hardship on LWCCA.



                                       -8-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21      Page 9 of 38 PageID 936



          D. Now, Defendant demands that Plaintiffs again
   produce all of this same patient information - and in
   unnecessarily greater detail.
   Defendant now demands that Plaintiffs again produce what is
   essentially the same information Plaintiffs already produced during
   the pre-payment audit, but in even greater detail. Defendant sent
   discovery requests for the first time in June 2020, barely seven months
   ago. LWCCA and LWCIT have worked diligently to respond to
   Defendant’s discovery requests in the midst of a pandemic,
   short-staffed and often remotely. But as discussed below, many of
   Defendant’s requests are unreasonably broad, redundant, of little
   value to Defendant, and disproportional to the needs of this case.

   BCBSTX replies that LWCIT and LWCCA

   seek to recover millions of dollars for allegedly underpaid medical
   claims but have not articulated the factual and legal bases for that
   demand, let alone produced documents supporting it. They have had
   nearly two years to do so, including identifying which underlying
   Claims were supposedly underpaid and why, and to produce the
   supporting documents and information requested by BCBSTX – all of
   which Plaintiffs previously agreed to produce months ago in response to
   discovery. After stringing BCBSTX along with assurances that
   documents and information were forthcoming, Plaintiffs, for the first
   time at the eleventh hour, asserted that it would be disproportional to
   the needs of the case and unduly burdensome for them to keep their
   prior commitment and to produce basic documents and information
   regarding their claims. Plaintiffs clearly must provide information
   about the factual and legal bases for seeking millions of dollars from
   BCBSTX and produce supporting documents. Moreover, they waived
   these newly minted objections of undue burden and disproportionality
   by failing to raise them in their discovery responses. Simply put,
   Plaintiffs cannot shirk their discovery obligations at the eleventh hour
   and thereby deprive BCBSTX of information required to prepare its
   defense.
         The Court should order Plaintiffs to identify the factual and
   legal bases for their Claims and produce all of the documents that
   remain outstanding, and grant BCBSTX its attorneys’ fees incurred in
   bringing this Motion. If Plaintiffs do not produce the information and
   documents sought, the Court should preclude Plaintiffs from relying on
   any information and documents they have not produced or offer any
   testimony regarding the same. To rule otherwise would prejudice


                                      -9-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 10 of 38 PageID 937



      BCBSTX and place it at an enormous and unfair disadvantage in
      defending itself.

      BCBSTX’s reply also asserts that the Court should preclude Plaintiffs from using or

testifying about documents and information not produced in discovery in their prosecution

of this case, where

      Federal Rule of Civil Procedure 37 provides that if a party “fails to
      obey an order to provide or permit discovery, including an order under
      [Rule] 26(f), 35, or 37(a), the court where the action is pending may
      issue further just orders,” which “may include ... (ii) prohibiting the
      disobedient party from supporting or opposing designated claims or
      defenses, or from introducing designated matters in evidence.” Fed. R.
      Civ. P. 37(b)(2)(A)(ii). A violation of a specific discovery order is not
      necessary for the imposition of sanctions under Rule 37(b)(2). Jyue
      Hwa Fu v. Yeh Chin Chin, No. 3:18-CV-2066-N-BN, 2020 WL 7049161,
      at *4-5 (N.D. Tex. Oct. 23, 2020), report and recommendation adopted,
      No. 3:18-CV-2066-N-BN, 2020 WL 7047053 (N.D. Tex. Dec. 1, 2020).
             This Court has precluded litigants from relying on documents
      not produced in response to discovery when such a failure will cause
      prejudice to the other party. Jyue Hwa Fu, 2020 WL 7049161, at *5
      (precluding defendant from relying on relevant evidence at summary
      judgment because defendant’s “complete failure to provide relevant
      documents caused ... [the other party] prejudice, and allowing ...
      [defendant] to submit the documents would allow him to circumvent
      the discovery process without facing consequences[ ]”).
             Here, Plaintiffs have failed to provide essential, basic and
      relevant information to BCBSTX – namely, the identity of the Claims
      at issue, the factual and legal bases for Plaintiffs’ assertion they are
      owed additional payments for those Claims, and the underlying
      documents, including the medical records, for those Claims. While
      Plaintiffs now claim that many of these documents have been
      produced, they do not identify the documents or their Bates numbers –
      because they have not in fact produced them. If Plaintiffs possess the
      documents and information BCBSTX seeks, and fail to produce them,
      despite not having objected to BCBSTX’s discovery requests, Plaintiffs
      should not be allowed to rely on such documents or information in
      support of their case nor offer any testimony regarding the same.
      BCBSTX would suffer tremendous prejudice and be at an enormous
      disadvantage in defending itself if Plaintiffs were allowed to sandbag
      BCBSTX with evidence or testimony at summary judgment or trial

                                         -10-
     Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 11 of 38 PageID 938



         based on documents of information they failed to produce. See id. at *5
         (finding that party moving for summary judgment was prejudiced by
         other party’s failure to produce relevant documents because it lacked a
         complete record when moving for summary judgment). Accordingly,
         the Court should preclude Plaintiffs from relying on any documents or
         information they have not produced to BCBSTX in support of their
         case and should not allow Plaintiffs to offer any testimony regarding
         the same. Id. (granting request to preclude offending party from using
         documents not produced in discovery).

                                    Legal Standards

         The Court has previously laid out standards that govern a Federal Rule of

Civil Procedure 37(a) motion to compel as to Federal Rule of Civil Procedure 34

requests for production and Federal Rule of Civil Procedure 33 interrogatories, and

those standards are incorporated, but will not be repeated, here. See Lopez v. Don

Herring Ltd., 327 F.R.D. 567, 573-86 (N.D. Tex. 2018).

                                          Analysis

I.       RFP, Set One, No. 6 and Rog, Set One, No. 2(a) & 2(c) to LWCIT

         RFP, Set One, No. 6, requests:

         A data export from your billing or other electronic systems in Excel
         (and, if not capable of being exported in Excel format, then in Access or
         comma-delimited format) sufficient to show the following for each of
         the Claims [defined as any medical claim or invoice submitted by
         Plaintiffs to BCBSTX for payment] identified in response to
         Interrogatory No. 1: Member’s last name, Member’s first name, date of
         birth, member ID number, group ID number, Claim Number, date of
         service, Claim’s CPT Code(s), Claim’s HCPCS Code(s), billed charge(s),
         date the Claim was submitted to BCBSTX, amount of payment
         received from Member, date of receipt of payment from Member,
         amount of payment received from BCBSTX, date of receipt of payment
         from BCBSTX, amount(s) of any subsequent payment(s) received from
         BCBSTX, and date(s) of receipt of any such subsequent payment(s)
         from BCBSTX.


                                            -11-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 12 of 38 PageID 939



    ROG, Set One, No. 2 (a) and (c) asks, in pertinent part:

    For each Claim in your answer to Interrogatory No. 1, identify:
          a. the amount you allege BCBSTX was required to pay you,
    in addition to any amounts it has previously allowed for
    each Claim; …
          c. the factual and legal basis for your claim to be entitled to
    any amount identified in response to subsection a above[.]

    BCBSTX explains:

            The Excel exports (or spreadsheets) Plaintiffs have produced in
    response to this Request are deficient because they fail to identify the
    Claims at issue – specifically, the dates of service in dispute for each
    patient – as well as the nature of the dispute. Mainly, the Excel
    exports list thousands of dates of services with various codes beyond
    CPT Code 97140 and HCPCS Code S8950 that may or may not be at
    issue in this litigation. Hardy Decl., ¶¶ 7-8, 27-31. In informal
    discussions, LWCIT had represented to BCBSTX that the only Claims
    it is putting at issue in this lawsuit are those with CPT Code 97140
    and HCPCS Code S8950. Id., ¶ 19. Yet, LWCIT has refused to explain
    why its spreadsheets include dates of services with various other codes.
    Id., ¶ 21. LWCCA likewise has yet to articulate what CPT and HCPCS
    Codes it is putting at issue. Id., ¶ 27. Further, both LWCIT and
    LWCCA have yet to produce all fields requested in RFP, Set One, No.
    6, including, but not limited to, any payments received from BCBSTX
    subsequent to the original adjudication of a Claim.
            ….
            To date, Plaintiffs have only provided a vague and generic
    answer asserting that Plaintiffs are entitled to additional payments
    because, among other things, BCBSTX purportedly placed Plaintiffs in
    pre-payment review for certain unidentified Claims, wrongly recouped
    money for other unidentified Claims, and/or “bundled” some other
    unidentified Claims. This answer is nonresponsive, does not identify
    specific factual and legal theories of liability or recovery, and does not
    identify which individual Claims are impacted by each such theory of
    liability or recovery, and the additional amounts Plaintiffs contend
    BCBSTX is purportedly required to pay Plaintiffs for each Claim.
    Hardy Decl., Exs. C-1, C-2. However, pursuant to ROG, Set One, No.
    2(a) and (c) – to which Plaintiffs did not object – Plaintiffs must
    provide a response for each Claim it contends to be at issue (i.e.,
    identified in ROG, Set One, No. 1). Given Plaintiffs’ complete failure to
    identify the Claims at issue in this litigation, the factual and legal

                                       -12-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 13 of 38 PageID 940



    bases that purportedly entitle LWCIT and LWCCA to millions of
    dollars in additional payments, and the additional payment per Claim
    Plaintiffs contend they are entitled to receive, BCBSTX has no means
    to understand what Claims are at issue in this litigation and why
    Plaintiffs contend BCBSTX underpaid for specific dates of service for
    those Claims. Only Plaintiffs can provide this information to BCBSTX.
    Without this information, BCBSTX literally has to guess which of the
    thousands of dates of service for the multitude of patients Plaintiffs
    have included in their spreadsheets are at issue. Moreover, without
    knowing the factual and legal basis supporting each Claim, BCBSTX
    has no way of knowing what it purportedly did or failed to do in breach
    of its contracts with Plaintiffs with respect to any individual Claim.
            Accordingly, the Court should order Plaintiffs to produce all
    requested information for each Claim, in response to RFP, Set One,
    No. 6, and ROG, Set One, No. 2.

    LWCIT responds that

    [t]his request is not proportional to the needs of this case because
    Defendant is already in possession of sufficient information to identify
    for itself the nature of each claim, and requiring LWCIT to re-review
    and summarize thousands of claims would be overly burdensome.
    Contrary to Defendant’s assertion, LWCIT has already produced,
    through discovery in this suit and the prepayment audit, the dates of
    service for each patient, as well as the following for each patient claim:
           • Patient name
           • Description of services provided
           • Related CPT code (universal codes known to Defendant)
           • Billed charges
           • Provider identification
    See Exhibit 1. LWCIT has also produced medical records for all claims.
    Id. Thus, Defendant is already in possession of sufficient information
    to address Plaintiffs’ claims. Defendant complains that LWCIT has
    failed to identify the specific nature of each dispute. But doing so
    would require LWCIT to comb through thousands of claim lines
    submitted for reimbursement over several years; each patient could
    have several dates of treatment weekly for weeks or months, a claim
    form must be submitted for each date of treatment, each date of
    treatment may last several hours and involve multiple services, and
    each service is represented by a different CPT code and there may be
    multiple claim lines on each claim form. It would take at least three
    months for Ryan Chuston (sole owner of LWCIT) or his one
    administrative employee, working full time, to specifically identify the

                                       -13-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 14 of 38 PageID 941



    nature of the dispute for each individual patient. See Exhibit 1. (“I
    estimate that it would take one person eight hours per day – 40 hours
    per work week – for 12 weeks. That is essentially a full-time job for the
    next three months.”).
          Alternatively, LWCIT requests that the Court permit LWCIT to
    provide the information requested for a representative sample of
    claims.

    BCBSTX replies that LWCIT waived any objections:

           Plaintiffs agreed without objection to both identify the Claims at
    issue and the legal and factual basis for their allegation that they are
    owed damages as to each Claim in response to RFP Set One, No. 6, and
    ROG, Set One, No. 2. ECF No. 41, pp. 26-27, 32-33, 39, 47. Plaintiffs
    cannot object now, for the first time, in their Opposition that it is
    unduly burdensome and disproportionate to the needs of the case to
    provide this information. Failure to timely object to discovery results in
    waiver of the objection. …. Courts routinely find objections waived
    when not timely raised and, accordingly, order the production of
    documents and information. ….
           Plaintiffs have no good cause for their failure to timely object.
    They now claim for the first time that it would take them months to
    identify the factual and legal bases for each of the Claims they have
    put at issue. But Plaintiffs presumably knew this when they served
    their responses to BCBSTX’s discovery and said nothing. It also
    appears that Plaintiffs did nothing after being served with BCBSTX’s
    requests in August 2020 until now to attempt to collect and produce
    the requested information and documents. Indeed, Plaintiffs do not
    offer any reason why they waited until now – after discovery has
    closed, and only after BCBSTX was forced to file this Motion to Compel
    – to raise these issues for the first time. See ECF No. 44-1, 44-2.
           Even if Plaintiffs had asserted timely objections, their objections
    cannot overcome BCBSTX’s need for the information. Notably, and as
    an initial matter, Plaintiffs have refused to even confirm either in
    discovery or in their Opposition which of the thousands of claims they
    list in their spreadsheets constitute the Claims at issue. See ECF 44
    (never identifying the CPT Codes at issue). [Plaintiffs’ voluminous
    spreadsheets list many CPT codes that may or may not be at issue. As
    explained in the Memorandum and not disputed by Plaintiffs, in
    informal discussions, LWCIT represented to BCBSTX that the only
    Claims it is putting at issue are those with CPT Code 97140 and
    HCPCS Code S8950. ECF No. 40, p. 9. Yet, LWCIT has refused to
    explain why its spreadsheets include dates of service that do not even

                                       -14-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 15 of 38 PageID 942



    include those codes. Id. LWCCA likewise has yet to articulate which
    CPT/HCPCS codes on its Claims it is putting at issue or why. Id. In
    their Opposition, Plaintiffs did not dispute or respond to this and do
    not mention, even in passing, the CPT/HCPCS codes they contend
    were wrongfully denied or underpaid. See, ECF No. 44. As such, their
    spreadsheets are unhelpful and incomplete, as Plaintiffs admit. Id., p.
    8 (admitting that LWCCA’s spreadsheets include most, but not all of
    the information.). The critical information they omit is among the
    information BCBSTX seeks by its Motion.] Without this basic
    information, BCBSTX cannot even be sure what claims to defend.
           Moreover, and importantly, Plaintiffs do not claim that there is
    a one-size-fits-all explanation for why Plaintiffs are entitled to more
    money that applies to all Claims, effectively conceding that they are
    alleging different theories of breach with respect to different Claims.
    As Plaintiffs themselves admit, they have submitted “thousands of
    claim lines ... for reimbursement over several years,” and each patient
    “could have several dates of treatment weekly for weeks or months;”
    “each date of treatment may ... involve multiple services” and “each
    service is represented by a different CPT code.” ECF No. 44, p. 6
    (emphasis in original); p. 8-9 (also explaining that LWCCA submitted
    thousands of claims for reimbursement). It is precisely because
    Plaintiffs have submitted thousands of claims, each involving different
    services and CPT/HCPCS codes, that only Plaintiffs can identify both
    the Claims and the reasons they assert they are owed more money for
    each Claim – only they possess this information. If Plaintiffs cannot
    explain what it is about BCBSTX’s processing of a Claim that they are
    disputing, BCBSTX is left to guess what is in dispute and why, to the
    detriment of its ability to defend itself.
           Plaintiffs cannot avoid their discovery obligations merely by
    asserting that BCBSTX purportedly placed them on prepayment
    review. Prepayment review means just that – that BCBSTX reviewed a
    claim and its associated medical records prior to processing it,
    resulting either in a denial or payment of the claim. Yet, Plaintiffs
    have not even identified which of the claims that went through this
    process and that are listed in their voluminous spreadsheets, which
    were paid or denied, are Claims at issue here and why BCBSTX’s
    resolution of those claims was somehow incorrect. The dodge in
    Plaintiffs’ Opposition is thus apparent: pointing out that BCBSTX
    reviewed many claims before Plaintiffs filed suit does not at all explain
    why they contend additional benefits are payable on any of them – a
    point on which they of course bear the ultimate burden of production
    and persuasion in their case in the first place.


                                       -15-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 16 of 38 PageID 943



              It is also no response to brush off discovery in the lawsuit by
      asserting that all of the information requested by RFP, Set One, No. 6
      and ROG, Set Two, No. 2 (a) and (c), was provided prior to the
      litigation during the “pre-payment audit.” ECF No. 44, p. 5, 8. Even
      assuming that were true, Plaintiffs submitted thousands of claims to
      BCBSTX over many years. BCBSTX should not be forced to blindly
      wade through all of those records when Plaintiffs refuse to tell
      BCBSTX which of the claims they submitted are at issue and why.
              Plaintiffs’ belated and hollow offer to produce documents and
      information relating to a “representative sample” of the Claims at
      issue is a non-starter, particularly at this stage of the litigation.
      Initially, sampling is a means to test and, in the appropriate case,
      extrapolate and present underlying facts; it is not a substitute for
      Plaintiffs articulating what they are challenging and why, let alone a
      fishing expedition in lieu of having any presently identifiable grounds
      after the close of discovery and almost two years into the case.
      Moreover, Plaintiffs do not offer a concrete proposal or any level of
      detail as to how a statistically sound sampling process would work, or
      even what it would sample the Claims for. Nor would such a
      conversation be possible without much of the discovery that has been
      requested, such as the types of disputes or issues that are being
      challenged. This eleventh hour, detail-free proposal is emblematic of
      Plaintiffs’ overall approach to Discovery – hide the ball and then
      attempt to force BCBSTX to do the work of figuring out why Plaintiffs
      are suing.
              Accordingly, the Court should compel Plaintiffs to confirm which
      of the thousands of claims they list in their spreadsheets are Claims at
      issue here and identify the factual and legal bases that purportedly
      entitle them to additional payments for the Claims they have at issue.

      On this record, LWCIT waived the objections on which it now relies by failing

to raise them before responding to the MTC.

      Further, for the reasons that BCBSTX persuasively explains in its reply, this

discovery – although extensive – is proportional to the needs of the case considering

the parties’ relative access to this information and its importance to LWCIT’s claims

and BCBSTX’s ability to defend against the claims.



                                         -16-
  Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 17 of 38 PageID 944



      For the reasons that BCBSTX explains in its reply, the Court GRANTS the

MTC as to RFP, Set One, No. 6 and Rog, Set One, No. 2(a) & 2(c) to LWCIT and

ORDERS LWCIT to, by April 5, 2021, serve an amended response to, and, produce

all previously unproduced, responsive documents in LWCIT’s possession, custody, or

control in response to, RFP, Set One, No. 6 in compliance with Federal Rule of Civil

Procedure 34(b)’s requirements and serve amended answers to Rog, Set One, No.

2(a) & 2(c) that, in compliance with Federal Rule of Civil Procedure 33’s

requirements, provide the responsive, relevant facts reasonably available to it.

II.   RFP, Set One, No. 1 to LWCIT

      RFP, Set One, No. 1, requests:

      All Documents and Communications related to the Claims identified in
      your answer to Interrogatory No. 1, including, but not limited to,
      patient intake records, patient insurance cards, assignments of
      benefits,    medical    records,    benefit    verification records,
      preauthorization/precertification records, call notes or logs, call
      recordings, Claim forms, UB forms, remittance reports, remittance
      notices, transaction detail records, collection notes or collection
      records, and all payment and account records.

      BCBSTX explains:

             To date, Plaintiffs’ production in response to Request No. 1 is
      woefully incomplete. Plaintiff LWCIT has merely provided medical
      records relating to four patients, and even those productions have been
      partial and incomplete. Hardy Decl., ¶ 20. LWCCA has repeatedly
      promised that it would produce medical records, but it has not done so.
      Id., ¶¶ 12-13, 14-15, 29-30.
             Because Plaintiffs’ entire case rests on showing that it provided
      the services billed on the Claims and that the underlying medical
      records justify the CPT and HCPCS Codes billed for those services,
      Request No. 1 necessarily includes medical records for all of the
      BCBSTX members to whom Plaintiffs allegedly provided the services
      for which they now seek additional payments. These medical records

                                         -17-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21      Page 18 of 38 PageID 945



     are critical to BCBSTX’s defense, as they will permit BCBSTX to verify
     whether Plaintiffs actually provided the services that support their
     Claims and, if so, whether they correctly billed BCBSTX for such
     services. It would be patently unfair to allow Plaintiffs to pursue
     claims against BCBSTX for purported breach of contract for failure to
     pay for services, when Plaintiffs have failed and refused to produce the
     very records that could verify whether they actually provided those
     services and that arguably support the CPT and HCPCS Codes for
     which Plaintiffs claim BCBSTX should pay. This is especially true
     when BCBSTX has already discovered, in the limited productions
     Plaintiffs have made to date, medical records for dates of service
     purportedly approved by Dr. Share, when Dr. Share was no longer
     associated with LWCIT.
            The Court therefore should compel Plaintiffs to produce medical
     records for every Claim for which they seek additional payment.

     LWCIT responds that it already produced responsive records months ago.

And BCBSTX replies that

     LWCIT’s contention that it has produced the medical records for “all
     claims” in response to RFP, Set One, No. 1, ECF No. 44, p. 6, does not
     withstand scrutiny. LWCCA did produce boxes of disorganized and
     scattered records for inspection, as it claims, but after BCBSTX spent
     significant time and resources copying and going through the maze of
     pages in those boxes, it discovered they contained complete medical
     records for only four patients who appear on LWCIT’s spreadsheets.
     ECF No. 41, pp. 5, 71-76. When BCBSTX wrote to LWCIT on
     November 18, 2020, to request that it produce the other patients’
     records, LWCIT never responded, ECF No. 41, pp 71-76, 5, maybe
     because LWCIT cannot even make sense of its disorganized, truncated
     and scattered records it dumped in boxes for inspection. If LWCIT’s
     silence can be construed as an admission that only those four patients’
     Claims are at issue in the lawsuit, then that suggests LWCIT also
     would not oppose being precluded from offering any evidence on any
     Claims aside from the Claims for those four patients. Otherwise,
     LWCIT clearly has not produced the medical records for “all claims” it
     has put at issue, even though it agreed to do so in its discovery
     responses.




                                       -18-
  Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 19 of 38 PageID 946




       For the reasons that BCBSTX persuasively explains in its reply, the Court

GRANTS the MTC as to RFP, Set One, No. 1 and ORDERS LWCIT to, by April 5,

2021, serve an amended response to, and, produce all previously unproduced,

responsive documents in LWCIT’s possession, custody, or control in response to,

RFP, Set One, No. 1 in compliance with Federal Rule of Civil Procedure 34(b)’s

requirements.

III.   Rog, Set One, No. 2(d) to LWCIT

       Interrogatory No. 2(d) asks, as BCBSTX explains, “that Plaintiffs identify

each provision in their respective contracts with BCBSTX that supports Plaintiffs’

allegation that they are entitled to additional amounts for each Claim”: “For each

Claim in your answer to Interrogatory No. 1, identify ... each provision in the

LWCCA Agreement or LWCIT Agreement that supports your claim to any amount

identified in response to subsection [2(a)] above.”

       BCBSTX explains:

              Plaintiffs did not object to this Interrogatory, but provided an
       overly generic response that BCBSTX purportedly violated Article 1,
       Section 1, and Article 2, Section 2, of their respective contracts. Hardy
       Decl., Exs. C-1, C-2. Such Sections, however, do not exist. See ECF No.,
       1-1, p. 14 & 88 of 98. And, even when one reviews those Articles in
       their entirety, it is not clear what sub-part of each of those Articles
       Plaintiffs claim entitle them to additional reimbursement for each
       Claim. Plaintiffs’ response to this Interrogatory is crucial in this
       breach of contract action, in which, Plaintiffs seek to hold BCBSTX
       liable for millions of dollars. Plaintiffs should not be allowed to hide
       the ball and fail to identify the sections of the contracts they claim
       entitle them to additional relief for each Claim. Accordingly, the Court


                                          -19-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 20 of 38 PageID 947



      should compel Plaintiffs to provide an amended response to ROG, Set
      One, No. 2(d).

      LWCIT responded that it will serve its amended answer on Defendant on

January 28, 2021.

      BCBSTX does not address this interrogatory in its reply.

      But the Court is persuaded that, if it has not already done so, LWCIT is

required to fully answer this appropriate contention interrogatory and ORDERS

LWCIT to, if it has not already done so, by March 19, 2021, serve an amended

answer to Rog, Set One, No. 2(d) that, in compliance with Federal Rule of Civil

Procedure 33’s requirements, provides the responsive, relevant information

reasonably available to it.

IV.   RFP, Set One, Nos. 1-5, 9, 11-12, and 14 to LWCIT

      BCBSTX also asserts that LWCIT’s existing production is deficient with

respect to BCBSTX’s requests seeking all documents identified or described in their

responses to BCBSTX’s First Set of Interrogatories (RFP, Set One, No. 11); all

documents Plaintiffs anticipate using at trial in this litigation (RFP, Set One, No.

12); and all documents that relate to each category of damages Plaintiffs seek in

this litigation (RFP, Set One, No. 14). BCBSTX notes that LWCIT did not object to

any of these requests; that, because LWCIT has yet to identify the Claims that are

at issue and the nature of the dispute as to each such Claim, its production of

documents in response to RFP Nos. 11, 12, and 14 necessarily remains outstanding;




                                        -20-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 21 of 38 PageID 948



and that the same is true for RFPs, Set One, Nos. 1-5 and 9, which also seek

documents or communications related to the Claims.

      According to BCBSTX, “Plaintiffs do not have a basis for withholding

documents or failing to complete their production”; “[t]hey should know what

Claims they are putting at issue and should be able to produce all requested

documents and communications that relate to such Claims”; and the Court should

compel LWCIT to complete its production and produce all remaining documents

responsive to BCBSTX’s RFP, Set One.

      LWCIT responds that:

            it has already produced documents responsive to No. 1. See Exhibit 1.

            As for Nos. 2 and 3, there is no “document”; LWCIT’s charges were set

             when it began around 1999 and are entered within its software. The

             charges for each service are included on each claim form submitted to

             Defendant, which Defendant is already in possession of.

            As for No. 5, there are no responsive documents/information that have

             not already been produced other than those addressed in Exhibit 1.

            As for No. 9, all responsive documents have already been produced.

            As for No 11 and 12, there are no responsive documents that have not

             been produced.

            As for No. 14, there are no responsive documents that have not been

             produced except those addressed in Exhibit 1 and penalties and



                                        -21-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 22 of 38 PageID 949



            interest which are not calculable at this time as the clock is still

            running.

      BCBSTX replies that LWCIT’s response as to RFP Nos. 11-12 and 14 is

incorrect where “Plaintiffs agreed to make the ‘claim files’ containing the

information responsive to RFPs, Set One, Nos. 11, 12, 14, available for review and

copying, ECF No. 41, pp. 40-41, 48-49, but LWCCA admits it has not produced those

files, and LWCIT’s production only contained complete files for four patients.

Therefore, Plaintiffs’ claim that they have produced all responsive documents is

false. The same is true for RFPs, Set One, Nos. 2-5, which seek documents or

communications related to the Claims. ECF No. 41, pp. 38-39, 46-47.”

      The Court has already addressed RFP No. 1. BCBSTX has not adequately

explained why and how it believes that LWCIT’s document production in response

to RFP Nos. 2-5 and 9 are deficient. And BCBSTX’s complaints regarding RFP Nos.

11, 12, and 14 appear to largely overlap with their more specific concerns addressed

in connection with the requests on which the Court has already granted the MTC.

For these reasons, the Court DENIES the MTC as to RFP, Set One, Nos. 1-5, 9,

11-12, and 14 to LWCIT.

V.    RFP, Set Two, and Rog, Set Two, to LWCIT

      BCBSTX asserts that the Court should Compel LWCIT to answer ROG, Set

Two, and produce documents responsive to RFP, Set Two, where “BCBSTX served

LWCIT with its second set of interrogatories and second set of requests for

production on November 18, 2020”; “LWCIT failed to respond (let alone object)

                                        -22-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 23 of 38 PageID 950



within 30 days”; “‘[a]s a general rule, when a party fails to object timely to

interrogatories, production requests, or other discovery efforts, objections thereto

are waived’’; “LWCIT has made clear that no good cause excuses LWCIT’s failure to

respond to BCBSTX’s second set of interrogatories and second set of requests for

production”; and “LWCIT impeded BCBSTX’s defense of this case by representing

that it would substantively respond to BCBSTX’s second set of discovery requests

by December 22, 2020, only to let that deadline pass without doing so.”

      LWCIT responded that it will respond to these RFPs and interrogatories by

January 29, 2021.

      BCBSTX replies that

      LWCIT’s “responses” to RFPs, Set Two, which LWCIT also only served
      after the Motion to Compel had been filed, are evasive and
      non-responsive. Specifically, for RFP, Set Two, No. 16, which asks for
      “[a]ll Documents and Communications reflecting or relating to the
      Government Settlement,” LWCIT responded without objection: “The
      final document has already been produced by LWCCA.” Hardy Decl.
      Ex. B, RFP, Set Two, No. 16. To the extent that the “final document”
      refers to the Government Settlement itself, LWCIT’s response is
      incomplete because RFP No. 16 also asks for “documents” and
      “communications” relating to it. See id. These documents and
      communications remain outstanding.
             LWCIT’s documents in response to RFP, Set Two, Nos. 18 and
      22, which respectively ask for documents sufficient to show the
      ownership of LWCIT and the tax status of LWCIT, are also
      outstanding. See Hardy Decl., Ex. B, RFPs, Set Two, Nos. 18 and 22.
      That the documents showing LWCIT’s ownership may be publicly
      available does not relieve LWCIT from the obligation of producing
      those documents. See cf. U.S. ex rel. Mallavarapu v. Acadiana
      Cardiology, LLC, No. 4-cv-732, 2012 WL 369896, at *5 (W.D. La. Feb.
      3, 2012). Further, LWCIT’s written response that LWCIT is in “arrears
      with tax payments” is insufficient. See Hardy Decl., Ex. B, RFPs, Set
      Two, No. 22. RFP, Set Two, No. 22 asks for the documents that show


                                        -23-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21         Page 24 of 38 PageID 951



      LWCIT’s tax status and/or support the statement that LWCIT is
      purportedly in arrears. LWCIT has not produced [these] documents.

      For the reasons that BCBSTX persuasively explains in its reply, the Court

GRANTS in part the MTC as to RFP, Set Two, and Rog, Set Two, to LWCCA and

ORDERS LWCIT to, by April 5, 2021, serve amended responses to, and, produce all

previously unproduced, responsive documents in LWCIT’s possession, custody, or

control in response to, RFP, Set Two, Nos. 1, 18, and 22 in compliance with Federal

Rule of Civil Procedure 34(b)’s requirements.

VI.   RFP, Set One, No. 6 and Rog, Set One, No. 2(a) & 2(c) to LWCCA

      RFP, Set One, No. 6, requests:

      A data export from your billing or other electronic systems in Excel
      (and, if not capable of being exported in Excel format, then in Access or
      comma-delimited format) sufficient to show the following for each of
      the Claims [defined as any medical claim or invoice submitted by
      Plaintiffs to BCBSTX for payment] identified in response to
      Interrogatory No. 1: Member’s last name, Member’s first name, date of
      birth, member ID number, group ID number, Claim Number, date of
      service, Claim’s CPT Code(s), Claim’s HCPCS Code(s), billed charge(s),
      date the Claim was submitted to BCBSTX, amount of payment
      received from Member, date of receipt of payment from Member,
      amount of payment received from BCBSTX, date of receipt of payment
      from BCBSTX, amount(s) of any subsequent payment(s) received from
      BCBSTX, and date(s) of receipt of any such subsequent payment(s)
      from BCBSTX.

      ROG, Set One, No. 2 (a) and (c) asks, in pertinent part:

      For each Claim in your answer to Interrogatory No. 1, identify:
            a. the amount you allege BCBSTX was required to pay you,
      in addition to any amounts it has previously allowed for
      each Claim; …
            c. the factual and legal basis for your claim to be entitled to
      any amount identified in response to subsection a above[.]


                                         -24-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 25 of 38 PageID 952



    BCBSTX explains:

            The Excel exports (or spreadsheets) Plaintiffs have produced in
    response to this Request are deficient because they fail to identify the
    Claims at issue – specifically, the dates of service in dispute for each
    patient – as well as the nature of the dispute. Mainly, the Excel
    exports list thousands of dates of services with various codes beyond
    CPT Code 97140 and HCPCS Code S8950 that may or may not be at
    issue in this litigation. Hardy Decl., ¶¶ 7-8, 27-31. In informal
    discussions, LWCIT had represented to BCBSTX that the only Claims
    it is putting at issue in this lawsuit are those with CPT Code 97140
    and HCPCS Code S8950. Id., ¶ 19. Yet, LWCIT has refused to explain
    why its spreadsheets include dates of services with various other codes.
    Id., ¶ 21. LWCCA likewise has yet to articulate what CPT and HCPCS
    Codes it is putting at issue. Id., ¶ 27. Further, both LWCIT and
    LWCCA have yet to produce all fields requested in RFP, Set One, No.
    6, including, but not limited to, any payments received from BCBSTX
    subsequent to the original adjudication of a Claim.
            ….
            To date, Plaintiffs have only provided a vague and generic
    answer asserting that Plaintiffs are entitled to additional payments
    because, among other things, BCBSTX purportedly placed Plaintiffs in
    pre-payment review for certain unidentified Claims, wrongly recouped
    money for other unidentified Claims, and/or “bundled” some other
    unidentified Claims. This answer is nonresponsive, does not identify
    specific factual and legal theories of liability or recovery, and does not
    identify which individual Claims are impacted by each such theory of
    liability or recovery, and the additional amounts Plaintiffs contend
    BCBSTX is purportedly required to pay Plaintiffs for each Claim.
    Hardy Decl., Exs. C-1, C-2. However, pursuant to ROG, Set One, No.
    2(a) and (c) – to which Plaintiffs did not object – Plaintiffs must
    provide a response for each Claim it contends to be at issue (i.e.,
    identified in ROG, Set One, No. 1). Given Plaintiffs’ complete failure to
    identify the Claims at issue in this litigation, the factual and legal
    bases that purportedly entitle LWCIT and LWCCA to millions of
    dollars in additional payments, and the additional payment per Claim
    Plaintiffs contend they are entitled to receive, BCBSTX has no means
    to understand what Claims are at issue in this litigation and why
    Plaintiffs contend BCBSTX underpaid for specific dates of service for
    those Claims. Only Plaintiffs can provide this information to BCBSTX.
    Without this information, BCBSTX literally has to guess which of the
    thousands of dates of service for the multitude of patients Plaintiffs
    have included in their spreadsheets are at issue. Moreover, without

                                       -25-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 26 of 38 PageID 953



    knowing the factual and legal basis supporting each Claim, BCBSTX
    has no way of knowing what it purportedly did or failed to do in breach
    of its contracts with Plaintiffs with respect to any individual Claim.
            Accordingly, the Court should order Plaintiffs to produce all
    requested information for each Claim, in response to RFP, Set One,
    No. 6, and ROG, Set One, No. 2.

    LWCCA responds that

    [t]his request is not proportional to the needs of this case because
    Defendant is already in possession of sufficient information to identify
    for itself the nature of each claim. Like LWCIT, LWCCA has already
    produced, through discovery in this suit and the pre-payment audit,
    the dates of service for each patient, as well as the following for each
    patient claim:
           • Patient name
           • Description of services provided
           • Related CPT code (universal codes known to Defendant)
           • Billed charges
           • Provider identification
    Defendant complains that LWCCA has failed to identify the specific
    nature of each dispute. But in order to provide the factual and legal
    basis that gives rise to each Claim, LWCCA would need to review
    roughly a total of 69,845 line items, ERA’s, denial notices, and other
    pertinent correspondence, all of which, again, Defendant was in
    possession of before this litigation began.See Exhibit 2, Declaration of
    Shanna McKinley. LWCCA does not have the resources or staff to
    timely complete such a task; While Defendant is a billion-dollar
    company with 16 million members, LWCCA has only three
    administrative employees (non-clinical staff) with the skill set and
    access to review and compile the requested information. Id.
    Accordingly, it would take LWCCA up to a year to provide specific
    descriptions for each patient.
           Alternatively, LWCCA requests that the Court permit it to
    provide the information requested for a representative sample of
    claims.

    BCBSTX replies that LWCCA waived any objections:

           Plaintiffs agreed without objection to both identify the Claims at
    issue and the legal and factual basis for their allegation that they are
    owed damages as to each Claim in response to RFP Set One, No. 6, and
    ROG, Set One, No. 2. ECF No. 41, pp. 26-27, 32-33, 39, 47. Plaintiffs

                                       -26-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 27 of 38 PageID 954



    cannot object now, for the first time, in their Opposition that it is
    unduly burdensome and disproportionate to the needs of the case to
    provide this information. Failure to timely object to discovery results in
    waiver of the objection. …. Courts routinely find objections waived
    when not timely raised and, accordingly, order the production of
    documents and information. ….
            Plaintiffs have no good cause for their failure to timely object.
    They now claim for the first time that it would take them months to
    identify the factual and legal bases for each of the Claims they have
    put at issue. [Plaintiffs’ voluminous spreadsheets list many CPT codes
    that may or may not be at issue. As explained in the Memorandum and
    not disputed by Plaintiffs, in informal discussions, LWCIT represented
    to BCBSTX that the only Claims it is putting at issue are those with
    CPT Code 97140 and HCPCS Code S8950. ECF No. 40, p. 9. Yet,
    LWCIT has refused to explain why its spreadsheets include dates of
    service that do not even include those codes. Id. LWCCA likewise has
    yet to articulate which CPT/HCPCS codes on its Claims it is putting at
    issue or why. Id. In their Opposition, Plaintiffs did not dispute or
    respond to this and do not mention, even in passing, the CPT/HCPCS
    codes they contend were wrongfully denied or underpaid. See, ECF No.
    44. As such, their spreadsheets are unhelpful and incomplete, as
    Plaintiffs admit. Id., p. 8 (admitting that LWCCA’s spreadsheets
    include most, but not all of the information.). The critical information
    they omit is among the information BCBSTX seeks by its Motion.] But
    Plaintiffs presumably knew this when they served their responses to
    BCBSTX’s discovery and said nothing. It also appears that Plaintiffs
    did nothing after being served with BCBSTX’s requests in August 2020
    until now to attempt to collect and produce the requested information
    and documents. Indeed, Plaintiffs do not offer any reason why they
    waited until now – after discovery has closed, and only after BCBSTX
    was forced to file this Motion to Compel – to raise these issues for the
    first time. See ECF No. 44-1, 44-2.
            Even if Plaintiffs had asserted timely objections, their objections
    cannot overcome BCBSTX’s need for the information. Notably, and as
    an initial matter, Plaintiffs have refused to even confirm either in
    discovery or in their Opposition which of the thousands of claims they
    list in their spreadsheets constitute the Claims at issue.2 See ECF 44
    (never identifying the CPT Codes at issue). Without this basic
    information, BCBSTX cannot even be sure what claims to defend.
            Moreover, and importantly, Plaintiffs do not claim that there is
    a one-size-fits-all explanation for why Plaintiffs are entitled to more
    money that applies to all Claims, effectively conceding that they are
    alleging different theories of breach with respect to different Claims.

                                        -27-
Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 28 of 38 PageID 955



    As Plaintiffs themselves admit, they have submitted “thousands of
    claim lines . . for reimbursement over several years,” and each patient
    “could have several dates of treatment weekly for weeks or months;”
    “each date of treatment may ... involve multiple services” and “each
    service is represented by a different CPT code.” ECF No. 44, p. 6
    (emphasis in original); p. 8-9 (also explaining that LWCCA submitted
    thousands of claims for reimbursement). It is precisely because
    Plaintiffs have submitted thousands of claims, each involving different
    services and CPT/HCPCS codes, that only Plaintiffs can identify both
    the Claims and the reasons they assert they are owed more money for
    each Claim – only they possess this information. If Plaintiffs cannot
    explain what it is about BCBSTX’s processing of a Claim that they are
    disputing, BCBSTX is left to guess what is in dispute and why, to the
    detriment of its ability to defend itself.
            Plaintiffs cannot avoid their discovery obligations merely by
    asserting that BCBSTX purportedly placed them on prepayment
    review. Prepayment review means just that – that BCBSTX reviewed a
    claim and its associated medical records prior to processing it,
    resulting either in a denial or payment of the claim. Yet, Plaintiffs
    have not even identified which of the claims that went through this
    process and that are listed in their voluminous spreadsheets, which
    were paid or denied, are Claims at issue here and why BCBSTX’s
    resolution of those claims was somehow incorrect. The dodge in
    Plaintiffs’ Opposition is thus apparent: pointing out that BCBSTX
    reviewed many claims before Plaintiffs filed suit does not at all explain
    why they contend additional benefits are payable on any of them – a
    point on which they of course bear the ultimate burden of production
    and persuasion in their case in the first place.
            It is also no response to brush off discovery in the lawsuit by
    asserting that all of the information requested by RFP, Set One, No. 6
    and ROG, Set Two, No. 2 (a) and (c), was provided prior to the
    litigation during the “pre-payment audit.” ECF No. 44, p. 5, 8. Even
    assuming that were true, Plaintiffs submitted thousands of claims to
    BCBSTX over many years. BCBSTX should not be forced to blindly
    wade through all of those records when Plaintiffs refuse to tell
    BCBSTX which of the claims they submitted are at issue and why.
            Plaintiffs’ belated and hollow offer to produce documents and
    information relating to a “representative sample” of the Claims at
    issue is a non-starter, particularly at this stage of the litigation.
    Initially, sampling is a means to test and, in the appropriate case,
    extrapolate and present underlying facts; it is not a substitute for
    Plaintiffs articulating what they are challenging and why, let alone a
    fishing expedition in lieu of having any presently identifiable grounds

                                       -28-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21         Page 29 of 38 PageID 956



      after the close of discovery and almost two years into the case.
      Moreover, Plaintiffs do not offer a concrete proposal or any level of
      detail as to how a statistically sound sampling process would work, or
      even what it would sample the Claims for. Nor would such a
      conversation be possible without much of the discovery that has been
      requested, such as the types of disputes or issues that are being
      challenged. This eleventh hour, detail-free proposal is emblematic of
      Plaintiffs’ overall approach to Discovery – hide the ball and then
      attempt to force BCBSTX to do the work of figuring out why Plaintiffs
      are suing.
             Accordingly, the Court should compel Plaintiffs to confirm which
      of the thousands of claims they list in their spreadsheets are Claims at
      issue here and identify the factual and legal bases that purportedly
      entitle them to additional payments for the Claims they have at issue.

      On this record, LWCCA waived the objections on which it now relies by

failing to raise them.

      Further, for the reasons that BCBSTX persuasively explains in its reply, this

discovery – although extensive – is proportional to the needs of the case considering

the parties’ relative access to this information and its importance to LWCCA’s

claims and BCBSTX’s ability to defend against the claims.

      For the reasons that BCBSTX explains in its reply, the Court GRANTS the

MTC as to RFP, Set One, No. 6 and Rog, Set One, No. 2(a) & 2(c) to LWCCA and

ORDERS LWCCA to, by April 5, 2021, serve an amended response to, and, produce

all previously unproduced, responsive documents in LWCIT’s possession, custody, or

control in response to, RFP, Set One, No. 6 in compliance with Federal Rule of Civil

Procedure 34(b)’s requirements and serve amended answers to Rog, Set One, No.

2(a) & 2(c) that, in compliance with Federal Rule of Civil Procedure 33’s

requirements, provide the responsive, relevant facts reasonably available to it.


                                         -29-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 30 of 38 PageID 957



VII.   RFP, Set One, No. 1 to LWCCA

       RFP, Set One, No. 1, requests:

       All Documents and Communications related to the Claims identified in
       your answer to Interrogatory No. 1, including, but not limited to,
       patient intake records, patient insurance cards, assignments of
       benefits,    medical    records,    benefit    verification records,
       preauthorization/precertification records, call notes or logs, call
       recordings, Claim forms, UB forms, remittance reports, remittance
       notices, transaction detail records, collection notes or collection
       records, and all payment and account records.

       BCBSTX explains:

              To date, Plaintiffs’ production in response to Request No. 1 is
       woefully incomplete. Plaintiff LWCIT has merely provided medical
       records relating to four patients, and even those productions have been
       partial and incomplete. Hardy Decl., ¶ 20. LWCCA has repeatedly
       promised that it would produce medical records, but it has not done so.
       Id., ¶¶ 12-13, 14-15, 29-30.
              Because Plaintiffs’ entire case rests on showing that it provided
       the services billed on the Claims and that the underlying medical
       records justify the CPT and HCPCS Codes billed for those services,
       Request No. 1 necessarily includes medical records for all of the
       BCBSTX members to whom Plaintiffs allegedly provided the services
       for which they now seek additional payments. These medical records
       are critical to BCBSTX’s defense, as they will permit BCBSTX to verify
       whether Plaintiffs actually provided the services that support their
       Claims and, if so, whether they correctly billed BCBSTX for such
       services. It would be patently unfair to allow Plaintiffs to pursue
       claims against BCBSTX for purported breach of contract for failure to
       pay for services, when Plaintiffs have failed and refused to produce the
       very records that could verify whether they actually provided those
       services and that arguably support the CPT and HCPCS Codes for
       which Plaintiffs claim BCBSTX should pay. This is especially true
       when BCBSTX has already discovered, in the limited productions
       Plaintiffs have made to date, medical records for dates of service
       purportedly approved by Dr. Share, when Dr. Share was no longer
       associated with LWCIT.
              The Court therefore should compel Plaintiffs to produce medical
       records for every Claim for which they seek additional payment.


                                         -30-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 31 of 38 PageID 958



      LWCCA responds that it “has produced spreadsheets identifying all claims

which are the subject of this lawsuit” and that “[i]t would take a year or more for

LWCCA to produce all of the information requested by Defendant,” but,

“[a]ternatively, LWCCA requests that the Court permit LWCCA to provide the

information requested for a representative sample of claims.”

      BCBSTX replies that

      LWCCA has also not been forthcoming with BCBSTX regarding the
      production of its medical records in response to RFP, Set One, No. 1.
      For one thing, LWCCA strung BCBSTX along for months with
      promises that it would produce its medical records – first, in paper,
      and then, electronically, ECF No. 41, pp. 56-60, 87, only to now claim
      for the first time that the records it had in hard copy were damaged by
      Hurricane Harvey in 2017. ECF No. 44-2, p. 3. LWCCA has no
      explanation for why it is just disclosing this information now, see ECF
      No. 44 and 44-2, after discovery closed more than a month ago and
      after BCBSTX was forced to file this Motion.
             LWCCA has also waived its new, belatedly asserted objection
      that it would be unduly burdensome to produce the medical records it
      does have. ECF No. 44, p. 9; ECF No. 44-2, p. 3. LWCCA agreed to
      produce these records without objection in its discovery responses. ECF
      No. 41, p. 46. Its burden objection therefore is not timely. Morris, 2017
      WL 10841356, at *2.
             Moreover, LWCCA cannot satisfy its discovery obligations by
      making the entirety of its records available to BCBSTX and placing the
      burden on BCBSTX to comb through all of those records to find the
      ones that might relate to the Claims. See ECF No. 44-2, p. 3 (proposing
      to have a BCBSTX’s representative access LWCCA’s medical record
      and billing systems to search for the records it has requested). Such
      tactics are prohibited by the Federal Rules of Civil Procedure.
      McKinney/Pearl Rest. P’ners, L.P. v. Metro. Life Ins. Co., 322 F.R.D.
      235, 249 (N.D. Tex. 2016) (Federal Rule 34(b)(2)(i) “forbids ‘dump
      truck’ discovery tactics, where a party delivers voluminous and poorly
      organized documents to his adversary, who is forced to rummage
      through piles of paper in search of what is relevant.”) (internal
      quotation marks and citation omitted); ReedHycalog UK, Ltd. v. United
      Diamond Drilling Servs., Inc., No. 6:07 CV 251, 2008 WL 11348342, at
      *2 (E.D. Tex. Oct. 3, 2008) (“This Court does not endorse a method of

                                         -31-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21            Page 32 of 38 PageID 959



      document production that merely gives the requesting party access to a
      ‘document dump’ with an instruction to ‘go fish.’”) (quoting Residential
      Constr., LLC v. ACE Prop. & Cas. Ins. Co., No. 2:05-CV-1318, 2006 WL
      1582122, at *2 (D. Nev. June 5, 2006)).

      On this record, LWCCA waived the objections on which it now relies by

failing to raise them.

      Further, for the reasons that BCBSTX persuasively explains in its reply, this

discovery – although extensive – is proportional to the needs of the case considering

the parties’ relative access to this information and its importance to LWCCA’s

claims and BCBSTX’s ability to defend against the claims.

      And the Court agrees with BCBSTX’s assertion that LWCCA may not –

consistent with Federal Rule of Civil Procedure 34(b)(2)(E)(i)’s requirements – only

point BCBSTX to the entirety of its records and place the burden on BCBSTX to,

without any organization or direction from LWCCA, comb through all of those

records to find the ones that might relate to the Claims.

      For the reasons that BCBSTX persuasively explains in its reply, the Court

GRANTS the MTC as to RFP, Set One, No. 1 and ORDERS LWCCA to, by April 5,

2021, serve an amended response to, and, produce all previously unproduced,

responsive documents in LWCCA’s possession, custody, or control in response to,

RFP, Set One, No. 1 in compliance with Federal Rule of Civil Procedure 34(b)’s

requirements.




                                         -32-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 33 of 38 PageID 960



VIII. Rog, Set One, No. 2(d) to LWCCA

      Interrogatory No. 2(d) asks, as BCBSTX explains, “that Plaintiffs identify

each provision in their respective contracts with BCBSTX that supports Plaintiffs’

allegation that they are entitled to additional amounts for each Claim”: “For each

Claim in your answer to Interrogatory No. 1, identify ... each provision in the

LWCCA Agreement or LWCIT Agreement that supports your claim to any amount

identified in response to subsection [2(a)] above.”

      BCBSTX explains:

             Plaintiffs did not object to this Interrogatory, but provided an
      overly generic response that BCBSTX purportedly violated Article 1,
      Section 1, and Article 2, Section 2, of their respective contracts. Hardy
      Decl., Exs. C-1, C-2. Such Sections, however, do not exist. See ECF No.,
      1-1, p. 14 & 88 of 98. And, even when one reviews those Articles in
      their entirety, it is not clear what sub-part of each of those Articles
      Plaintiffs claim entitle them to additional reimbursement for each
      Claim. Plaintiffs’ response to this Interrogatory is crucial in this
      breach of contract action, in which, Plaintiffs seek to hold BCBSTX
      liable for millions of dollars. Plaintiffs should not be allowed to hide
      the ball and fail to identify the sections of the contracts they claim
      entitle them to additional relief for each Claim. Accordingly, the Court
      should compel Plaintiffs to provide an amended response to ROG, Set
      One, No. 2(d).

      LWCCA responds that it will serve its amended answer on Defendant on

January 28, 2021.

      BCBSTX does not address this interrogatory in its reply.

      But the Court is persuaded that, if it has not already done so, LWCCA is

required to fully answer this appropriate contention interrogatory and ORDERS

LWCCA to, if it has not already done so, by March 19, 2021, serve an amended


                                          -33-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 34 of 38 PageID 961



answer to Rog, Set One, No. 2(d) that, in compliance with Federal Rule of Civil

Procedure 33’s requirements, provides the responsive, relevant information

reasonably available to it.

IX.   RFP, Set One, Nos. 1-5, 9, 11-12, and 14 to LWCCA

      BCBSTX also asserts that LWCCA’s existing production is deficient with

respect to BCBSTX’s requests seeking all documents identified or described in their

responses to BCBSTX’s First Set of Interrogatories (RFP, Set One, No. 11); all

documents Plaintiffs anticipate using at trial in this litigation (RFP, Set One, No.

12); and all documents that relate to each category of damages Plaintiffs seek in

this litigation (RFP, Set One, No. 14). BCBSTX notes that LWCCA did not object to

any of these requests; that, because LWCCA has yet to identify the Claims that are

at issue and the nature of the dispute as to each such Claim, its production of

documents in response to RFP Nos. 11, 12, and 14 necessarily remains outstanding;

and that the same is true for RFPs, Set One, Nos. 1-5 and 9, which also seek

documents or communications related to the Claims.

      According to BCBSTX, “Plaintiffs do not have a basis for withholding

documents or failing to complete their production”; “[t]hey should know what

Claims they are putting at issue and should be able to produce all requested

documents and communications that relate to such Claims”; and the Court should

compel LWCCA to complete its production and produce all remaining documents

responsive to BCBSTX’s RFP, Set One.

      LWCCA responds that:

                                        -34-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21        Page 35 of 38 PageID 962



            it has produced spreadsheets including most of the information

             requested for No. 1.

            As for Nos. 2 and 3, there is no “document”. LWCCA’s charges were set

             when it was initially formed and are entered within its software. The

             charges for each service are included on each claim form submitted to

             Defendant, which Defendant has.

            As for No. 5, LWCCA refers to Exhibit 2.

            As for No. 9, all responsive documents have already been produced.

            As for No 11 and 12, there are no responsive documents that have not

             been produced other than what is addressed in Exhibit 2.

            As for No. 14, there are no responsive documents that have not been

             produced except those addressed in Exhibit 2 and penalties and

             interest which are not calculable at this time as the clock is still

             running.

      BCBSTX replies that LWCCA’s response as to RFP Nos. 11-12 and 14 is

incorrect where “Plaintiffs agreed to make the ‘claim files’ containing the

information responsive to RFPs, Set One, Nos. 11, 12, 14, available for review and

copying, ECF No. 41, pp. 40-41, 48-49, but LWCCA admits it has not produced those

files, and LWCIT’s production only contained complete files for four patients.

Therefore, Plaintiffs’ claim that they have produced all responsive documents is




                                        -35-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21       Page 36 of 38 PageID 963



false. The same is true for RFPs, Set One, Nos. 2-5, which seek documents or

communications related to the Claims. ECF No. 41, pp. 38-39, 46-47.”

      The Court has already addressed RFP No. 1. BCBSTX has not adequately

explained why and how it believes that LWCCA’s document production in response

to RFP Nos. 2-5 and 9 are deficient. And BCBSTX’s complaints regarding RFP Nos.

11, 12, and 14 appear to largely overlap with their more specific concerns addressed

in connection with the requests on which the Court has already granted the MTC.

For these reasons, the Court DENIES the MTC as to RFP, Set One, Nos. 1-5, 9,

11-12, and 14 to LWCCA.

X.    RFP, Set Two, and Rog, Set Two, to LWCCA

      BCBSTX asserts that the Court should compel “LWCCA to produce … all

documents requested in BCBSTX’s RFP, Set Two, that it has already agreed to

produce as well as the documents it has committed to produce in response to ROGs,

Set Two, Nos. 8-9 and RFP, Set Two, No. 24” where “LWCCA has responded to

BCBSTX’s second set of interrogatories and second set of requests for production

and agreed to produce documents in response to ROG, Set Two, Nos. 8-9 and RFP,

Set Two, No. 24.” According to BCBSTX, “LWCCA’s production of the documents,

however, remains outstanding despite its multiple promises that it will produce

documents,” and “LWCCA should not be allowed to delay its production of

documents any further and, in the process, prejudice BCBSTX.”




                                        -36-
 Case 3:19-cv-02164-X Document 68 Filed 03/05/21           Page 37 of 38 PageID 964



      LWCCA responds that it has already produced documents responsive to

Request for Production, Set Two, No. 24 and refers to Exhibit 2 for Interrogatories,

Set Two, Nos. 8-9.

      BCBSTX replies that “LWCCA’s contention that it has already identified

each natural person who provided the services billed in each Claim in its unverified

response to ROG, Set Two, No. 8, and all licenses or other medical credentials for

each such natural person in its unverified response to ROG, Set Two, No. 9, ECF

No. 44, p. 9, is demonstrably false,” where “LWCCA did not identify any information

in response to those Interrogatories, but merely stated it would make its records

available electronically” and where LWCCA has not done so. And, BCBSTX argues,

“[w]hile LWCCA       did   assert   boilerplate   objections   of   undue   burden   and

proportionality to ROG, Set Two, Nos. 8-9, it also agreed to make the records

available for inspection, thereby waiving the objections,” and it “does not re-assert

these objections in its Opposition, ECF No. 44, pp. 6-10.”

      For the reasons that BCBSTX persuasively explains in its reply, the Court

GRANTS in part the MTC as to RFP, Set Two, and Rog, Set Two, to LWCCA and

ORDERS LWCIT to, by April 5, 2021, serve an amended response to, and, produce

all previously unproduced, responsive documents in LWCCA’s possession, custody,

or control in response to, RFP, Set Two, No. 24 in compliance with Federal Rule of

Civil Procedure 34(b)’s requirements and serve amended answers to Rog, Set Two,

Nos. 8 and 9 that, in compliance with Federal Rule of Civil Procedure 33’s



                                           -37-
  Case 3:19-cv-02164-X Document 68 Filed 03/05/21     Page 38 of 38 PageID 965



requirements, provide the responsive, relevant information reasonably available to

it.

XI.   Award of expenses

      Under Federal Rule of Civil Procedure 37(a)(5)(C), the Court determines that,

considering all of the circumstances here and the Court=s rulings above as to the

discovery requests at issue, the parties will bear their own expenses, including

attorneys’ fees, in connection with the MTC.

                                   Conclusion

      For the reasons and to the extent explained above, the Court GRANTS in

part and DENIES in part BCBSTX’s Motion to Compel Plaintiffs to Produce

Documents and Respond to Interrogatories [Dkt. No. 40].

      SO ORDERED.

      DATED: March 5, 2021



                                      _________________________________________
                                      DAVID L. HORAN
                                      UNITED STATES MAGISTRATE JUDGE




                                        -38-
